IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41146
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ADRIAN GARCIA-CORTEZ, also known as
Juan Francisco Monroy-Lopez,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-361-1
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Adrian

Garcia-Cortez, also known as Juan Francisco Monroy-Lopez, has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Garcia-Cortez has not

responded to the motion.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.   Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41146
                               -2-

further responsibilities, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.